*** Note: Confidential treatment has been requested with respect to certain
information contained in this document. Confidential portions have been omitted
from the public filing and have been filed separately with the Securities and
Exchange Commission.

 

EXHIBIT 10.16

 

THIRD ADDENDUM TO THE JOINT MARKETING AND

SALES AGREEMENT

Between

ADP, INC. AND CONCUR TECHNOLOGIES, INC.

 

This Third Addendum is made as of May 31, 2003, between Concur Technologies,
Inc. (“Concur”) with its main office at 6222 185th Avenue Northeast, Redmond,
Washington 98052 and ADP, Inc. (“ADP”), by and through its Major Accounts
Division (“ADPMA”) of its Employer Services Group with its principal office at
One ADP Boulevard, Roseland, New Jersey 07068, and contains changes,
modifications, revisions and additions to the Joint Marketing and Sales
Agreement dated as of May 17, 2000 (as amended by this Third Addendum, the
Second Addendum dated May 28, 2002 and the Addendum dated November 29, 2001, the
“Agreement”). Terms used in this Third Addendum but not otherwise defined herein
shall have the respective meanings assigned to them in the Agreement.

 

Now, therefore, in consideration of the mutual covenants contained in the
Agreement and in this Third Addendum, and for other good and valuable
consideration receipt of which is hereby acknowledged, notwithstanding anything
to the contrary contained in the Agreement, ADP and Concur agree as follows:

 

  1.   Section 12.1 of the Agreement is hereby amended by (a) deleting the date
“[ * * * ]” contained therein and replace such date with “[ * * * ]” and (b)
deleting the phrase “At the end of the Renewal Term,” contained therein and
replace such phrase with “During the last [ * * * ] of the Renewal Term,”.

 

All other terms and conditions of the Agreement shall remain in full force and
effect. In the event of any conflict between the terms and conditions of this
Addendum and the terms and conditions of the Agreement, this Third Addendum
shall prevail. The terms defined in the Agreement and used in this Third
Addendum shall have the same respective meanings as set forth in the Agreement,
unless clearly otherwise defined in this Third Addendum.

 

IN WITNESS WHEREOF, this Third Addendum to the Agreement is hereby executed by
an authorized representative of each Party hereto as of the date first above
written.

 

ADP, INC.    CONCUR TECHNOLOGIES, INC.

By:

 

/s/ Stuart Salkman                                

  

By:

 

/s/ Frederick L. Ingham                                

Name:

 

Stuart Salkman                                     

  

Name:

 

Frederick L. Ingham                                      

Title:

 

DVP/GM E-Business                           

  

Title:

 

VP of Business Development                       